Title: From Thomas Jefferson to James Brown, 1 December 1804
From: Jefferson, Thomas
To: Brown, James


                  
                     Dear Sir 
                     
                     Washington Dec. 1. 1804.
                  
                  The importance of appointing officers for the government of Orleans who speak both the French and English languages has produced difficulties in the arrangement which have distressed me exceedingly. the French language entered so little into education in this country in the early time of those who are now of an age for public office, that it is difficult, even among those, otherwise well qualified, to find persons who can speak French. the impossibility of compleating my arrangement in the way I had first proposed has placed me under the painful, but inevitable necessity of some change in it. in fact my greatest difficulty is in finding lawyers who can speak French: and this has obliged me to make a change in your destination, which tho’ I believe you will prefer it, yet I would not have made without consulting you, had time permitted. I have nominated you to the Senate one of the judges of the Superior court of the territory of Orleans, & I have no doubt they will confirm it. the salary is the same, the tenure of office more independant, more dignified, and the occupation less constant. I hope you will lend yourself to this accomodation of the public necessities, & by the next post I expect to be able to forward your commission. Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               